DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 June 2021, regarding the 35 USC 103 rejections, have been fully considered but they are not persuasive.
Applicant argues that the combination of Meiners and Lyness does not explicitly disclose independent claims 1 and 10.  Applicant specifically states that Meiners would gain nothing from the cut outs of Lyness. Applicant states that for this reason, the skilled artisan would not think to include the cut outs of Lyness. However, independent claims 1 and 10 do not require modules to be lowered into the turbine or for there to be any real benefit to the cut outs.  This is not claimed until dependent claim 14.  Thus, the cut outs of Lyness are interpreted as mere design choices, as are the cut outs of the independent claims.  Further, as Lyness states in paragraph 0035 that a benefit of the cut outs can be lower manufacturing costs, the skilled artisan would see reason to include the cut outs of Lyness in the design of Meiners. 
Further, assuming arguendo that independent claims 1 and 10 require the modules to be lowered into the turbine, as stated in the rejection of claim 14 below, Jane Panella discloses lowering platform sections in a wind turbine.  The difference between Jane Panella and the claimed invention is that the supports of Jane Panella move to allow the platform to be lowered, as opposed to the cut outs of the instant invention avoiding the supports.  As it would be obvious to the skilled artisan that if a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 2010/0139180), in view of Lyness et al. (“Lyness”; US 2009/0126309).
Regarding claim 1: Meiners discloses a module for accommodating electrical equipment for controlling a wind turbine, the module
a first platform (114 of 110, bottom, Fig. 1); and 
at least a second platform (114 of 108, Fig. 1), wherein the first platform and the second platform are spaced apart but connected with each other by a connection element (116); 

wherein the second platform is configured to be attached to the tower or the supporting structure of the wind turbine by means of a second mounting support of the wind turbine, the second mounting support comprising a plurality of second mounting support units (as the second platform is connected the same as the first platform), 
wherein the first platform is arranged to be located below the second platform  after being mounted inside the tower or the supporting structure of the wind turbine (as shown in Fig. 1).
Meiners does not explicitly disclose wherein the first platform has a plurality of first cutouts which correspond to a shape and an arrangement of the second mounting support units.  
However, Lyness discloses wherein the first platform (Fig. 3) has a plurality of first cutouts (140) which correspond to a shape and an arrangement of the second mounting support units (unlabeled, but shown in Fig. 3 within 140 – if the first and second platforms of Meiners are modified to be configured like that of Lyness, it would result in each platform having the same cutouts and support units).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first and second platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce manufacturing costs by reducing the need for manufacturing unique platform structures (paragraph 0035).
Regarding claim 2:  Meiners discloses a first and second platform but does not explicitly disclose a number of first cutouts equals a number of second mounting support units.
However, Lyness discloses a number of first cutouts equals a number of second mounting support units (as the first and second platform have the same configuration).
  Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first and second platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce manufacturing costs by reducing the need for manufacturing unique platform structures (paragraph 0035).
Regarding claim 3: Meiners discloses a first and second platform but does not explicitly disclose wherein an area of one of the first cutouts in a plane perpendicular to a length axis of the tower or a length axis of the support structure of the wind turbine is greater than an area of the corresponding second mounting support unit in a same plane.  
However, Lyness discloses an area of one of the first cutouts in a plane perpendicular to a length axis of the tower or a length axis of the support structure of the wind turbine is greater than an area of the corresponding second mounting support unit in a same plane (as shown in Fig. 3, the mounting supports fit in the cutouts).  
 Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first and second platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce 
Regarding claim 4: Meiners discloses a first and second platform but does not explicitly disclose the area of the first cutout in the plane perpendicular to the length axis of the tower or the201622388 25length axis of the support structure of the wind turbine is smaller than double of the area of the corresponding second mounting support unit in the same plane.  
However, Lyness discloses the area of the first cutout in the plane perpendicular to the length axis of the tower or the201622388 25length axis of the support structure of the wind turbine is smaller than double of the area of the corresponding second mounting support unit in the same plane (as shown in Fig. 3, the support units fit tightly in the cutouts).  
 Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first and second platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce manufacturing costs by reducing the need for manufacturing unique platform structures (paragraph 0035).
Regarding claim 5: Meiners discloses the module further comprises a third platform (114 associated with 106), which is spaced apart but connected with the second platform (via 132), 
the second platform is arranged between the first platform and the third platform (as shown in Fig. 1), and 

Regarding claim 6: Meiners discloses a first and third platform, but does not explicitly disclose the first platform has a plurality of second cutouts which correspond a shape and an arrangement of the third mounting support units.  
However, Lyness discloses the first platform has a plurality of second cutouts which correspond a shape and an arrangement of the third mounting support units. (unlabeled, but shown in Fig. 3 within 140 – if the first and third platforms of Meiners are modified to be configured like that of Lyness, it would result in each platform having the same cutouts and support units).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first and third platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce manufacturing costs by reducing the need for manufacturing unique platform structures (paragraph 0035).
Regarding claim 7: Meiners discloses a second and third platform, but does not explicitly disclose the second platform has a plurality of first cutouts which correspond to the shape and the arrangement of the third mounting support units.  
However, Lyness discloses the second platform has a plurality of first cutouts which correspond a shape and an arrangement of the third mounting support units. (unlabeled, but shown in Fig. 3 within 140 – if the second and third platforms of Meiners 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the second and third platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce manufacturing costs by reducing the need for manufacturing unique platform structures (paragraph 0035).
Regarding claim 8: Meiners disclose a first platform but does not explicitly disclose the second cutouts of the first platform are similarly shaped and arranged as the first cutouts of the second platform.  
However, Lyness discloses the second cutouts of the first platform are similarly shaped and arranged as the first cutouts of the second platform (as each platform is the same).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first, second and third platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce manufacturing costs by reducing the need for manufacturing unique platform structures (paragraph 0035).
Regarding claim 9: Meiners discloses an Eelectrical unit for a wind turbine, wherein the electrical unit comprises a module according to claim 1 and electrical equipment (120) for controlling the wind turbine, wherein the electrical equipment is arranged at the first platform and/or the second platform of the module (as shown in Fig. 1).  
Regarding claim 10: Meiners discloses a wind turbine for generating electricity, wherein the wind turbine comprises
a tower (100);
a support structure (102) for supporting the tower;
a module (106, 108, 110) for accommodating electrical equipment (120) for controlling the wind turbine, the module comprising a first platform (114 associated with 110) and a second platfor201622388m (114 associated with 108)26, wherein the first platform and the second platform are spaced apart but connected with each other by a connection element (132), 
a first mounting support (130) for carrying the first platform of the module and attaching the first platform to the tower or the support structure of the wind turbine; and 
a second mounting support (132) for carrying the second platform of the module and attaching the second platform to the tower or the support structure of the wind turbine, the second mounting support comprising a plurality of second mounting support units (connecting 116 to 130);
wherein the first platform is arranged to be located below the second platform  after being mounted inside the tower or the supporting structure of the wind turbine (as shown in Fig. 1), 
Meiners does not explicitly disclose wherein the first platform has a plurality of first cutouts which correspond to two a shape and an arrangement of the second mounting support units.  
However, Lyness discloses wherein the first platform (Fig. 3) has a plurality of first cutouts (140) which correspond to a shape and an arrangement of the second 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the first and second platforms of Meiners, to have the cutouts and support units of Lyness in order to reduce manufacturing costs by reducing the need for manufacturing unique platform structures (paragraph 0035).
Regarding claim 11: Meiners discloses a diameter of the second platform in a plane perpendicular to a length axis of the tower or the support structure of the wind turbine is larger than maximum distance between two of the plurality of second mounting support units (as the second support units extend from 130 to 116 and also inward from the out diameter of the tower, Fig. 2).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners and Lyness as applied to claim 10 above, and further in view of Reed et al. (“Reed”; US 2013/0174508).
Regarding claim 12: Meiner discloses second mounting support units but does not explicitly disclose at least one of the second mounting support units comprises a slot which is designed such that the second platform can slide into the slot.  
However, Reed discloses at least one of the mounting support units (70, Fig. 7) comprises a slot (34) which is designed such that the second platform can slide into the slot (via 74).

Regarding claim 13: Meiner discloses second mounting support units but does not explicitly disclose wherein at least one of the second mounting support units comprises a sliding assistance for providing guidance for the second platform during sliding.  
However, Reed discloses at least one of the second mounting support units comprises a sliding assistance (36) for providing guidance for the second platform during sliding (Fig. 7).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the second support units to have the sliding member of Reed in order to better connect the platform to the support.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners and Lyness as applied to claim 1 above, and further in view of Jane Panella et al. (“Jane Panella”; US 2016/0108896).
Regarding claim 14:  Meiners discloses a prefabricated module according to claim 1 but does not explicitly disclose a method to mount electrical equipment for controlling a wind turbine at the wind turbine, the method comprising: a) inserting the prefabricated module into the tower into the support structure of the wind turbine by means of a downwards orientated movement, b) moving the first platform along the second mounting support, c) moving the module further downwards until the first 
However, Jane Panella discloses a method to mount electrical equipment for controlling a wind turbine at the wind turbine, the method comprising: 
a) inserting the prefabricated module into the tower into the support structure of the wind turbine by means of a downwards orientated movement (paragraph 0056, the first platform is lowered into the tower), 
b) moving the first platform along the second mounting support (as this would be the result when combined with Meiners), 
c) moving the module further downwards until the first platform reaches the first mounting support (paragraph 0056), and 
d) attaching the first platform to the first mounting support (paragraph 0056).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the module of Meiners to be moveable, as disclosed by Jane Panella, in order to better control the level of the module.
Regarding claim 15: Meiners discloses a prefabricated module according to claim 1 but does not explicitly disclose e) turning the module about a vertical axis, which is defined as being substantially vertical with regard to the planar extensions of the first and second platform, respectively to be carried out after step b) and before step d).
However, Jane Panella discloses e) turning the module about a vertical axis, which is defined as being substantially vertical with regard to the planar extensions of the first and second platform (paragraph 0059 the platform is caused to rotate about its 
 Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the module of Meiners to be moveable, as disclosed by Jane Panella, in order to better control the level of the module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEAN GUGGER/           Primary Examiner, Art Unit 2832